Exhibit 10(x) Execution Version AMENDED AND RESTATED FIRST LIEN SECURITY AGREEMENT made by K. HOVNANIAN JV HOLDINGS, L.L.C. AND THE OTHER GRANTORS FROM TIME TO TIME PARTIES HERETO in favor of WILMINGTON TRUST, NATIONAL ASSOCIATION as Collateral Agent Dated as of September 8, 2016 TABLE OF CONTENTS Page Article 1 Defined Terms Section 1.01 . Definitions 4 Section 1.02 . Other Definitional Provisions 9 Article 2 Grant of Security Interest Article 3 Representations and Warranties Section 3.01 . Title: No Other Liens 12 Section 3.02 . Perfected Liens 12 Section 3.03 . Jurisdiction of Organization; Chief Executive Office 12 Section 3.04 . Farm Products 12 Section 3.05 . Investment Property 12 Section 3.06 . Receivables 12 Section 3.07 . Perfection Certificate 12 Article 4 Covenants Section 4.01 . Maintenance of Perfected Security Interest; Further Documentation 13 Section 4.02 . Changes In Name, Etc. 13 Section 4.03 . Delivery of Instruments, Certificated Securities and Chattel Paper 14 Section 4.04 . Intellectual Property 14 Article 5 Investing Amounts in the Securities Accounts Section 5.01 . Investments 14 Section 5.02 . Liability 15 Article 6 Remedial Provisions Section 6.01 . Certain Matters Relating to Receivables 15 Section 6.02 . Communications with Obligors: Grantors Remain Liable 16 Section 6.03 . Proceeds to Be Turned Over to Collateral Agent 17 i Section 6.04 . Application of Proceeds . 17 Section 6.05 . Code and Other Remedies 17 Section 6.06 . Subordination 19 Section 6.07 . Deficiency 19 Article 7 The Collateral Agent Section 7.01 . Collateral Agent’s Appointment as Attorney-in-fact, Etc. 19 Section 7.02 . Duty of Collateral Agent 21 Section 7.03 . Execution of Financing Statements 21 Section 7.04 . Authority of Collateral Agent 21 Article 8 Miscellaneous Section 8.01 . Amendments in Writing 22 Section 8.02 . Notices 22 Section 8.03 . No Waiver by Course of Conduct; Cumulative Remedies 22 Section 8.04 . Enforcement Expenses; Indemnification 23 Section 8.05 . Successors and Assigns 23 Section 8.06 . Set-off 23 Section 8.07 . Counterparts 24 Section 8.08 . Severability 24 Section 8.09 . Section Headings 24 Section 8.10 . Integration 24 Section 8.11 . Governing Law 24 Section 8.12 . Submission to Jurisdiction; Waivers 24 Section 8.13 . Acknowledgements 25 Section 8.14 . Additional Grantors 26 Section 8.15 . Releases 26 Section 8.16 . Waiver of Jury Trial 26 Section 8.17 . First Lien Collateral Agency Agreement 26 Section 8.18 . Control Agreements 27 Section 8.19 . Collateral Agent Privileges, Powers and Immunities 27 Schedule A – List of Entities Schedule B – Commercial Tort Claims Schedule C – Actions Required To Perfect Exhibit A – Trademark / Patent / Copyright Security Agreement
